Bliss, Judge,
delivered the opinion of the court.
The defendant was indicted for gambling, and pleaded guilty. He seeks to reverse the judgment because no indictment would lie at the time for the offense. (State v. Huffschmidt, 47 Mo. 73.) But the court has since held that Avhere a party voluntarily submits' himself to the jurisdiction by pleading guilty, the judgment is good and will not be reversed. (State v. Warnke, 48 Mo. 457.) The court below set aside the judgment on motion, and its action is reversed and the original judgment affirmed.
Judge Wagner concurs. Judge Adams absent.